DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-14, drawn to a UV-curable non-sicyanate polyurea polymer.
Group II, claims 15-20, drawn to a method for preparing a UV-curagle non-isocyanate polyurea polymer.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of A UV-curable non-isocyanate polyurea polymer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kumar et al (US 20170058074 A1).  Kumar teaches a UV-curable polycarbodiimide post modified with monomeric acid that can be used for coating application [0018 and 0034]. The post-modified polycarbodiimide in Scheme 1 reads on the claimed non-isocyanate polyurea polymer as shown in Formula (I) in the current specification [0040 spec.], with R=R1*, X=R3.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Jennifer Hanzlicek on 11/22/2022, a provisional election was made without traverse to prosecute the invention of group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al (US 20170058074 A1).
Regarding claim 1, Kumar teaches a UV-curable polycarbodiimide post modified with monomeric acid that can be used for coating application [0018 and 0034].
As illustrated in Scheme 1, the acid is R3COOH [0024], where R3 is a polymerizable group which can be an alkylene group including acrylic acid, methacrylic acid [0043], meeting the claimed ethylenically unsaturated functional group.  The R3 is attached to a nitrogen atom present in a backbone urea segment via —C(═O)-linkage as shown in Scheme 1.  The post-modified polycarbodiimide in Scheme 1 reads on the claimed non-isocyanate polyurea polymer as shown in Formula (I) in the current specification [0040 spec.], with R=R1*, X=R3.

Regarding claim 2-3, Kumar teaches modified polycarbodiimide made by reacting a toluene diisocyanate based polycarbodiimide with acrylic acid [0056].  The product has a formula shown in [0038] where x=1-30, n=0 and z=0.  The examiner calculates the total molecular weight of the terminal groups is 194 g/mol; the total molecular weight of each repeating unit is 202 g/mol; the total molecular weight of the C=O unit in each repeating unit is 28 g/mol; and the total molecular weight of the ethylenically unsaturated portion of the acrylate group in each repeating unit is 27 g/mol.  Thus, when x=1, the molecular weight of the product will be 396, the C=O content will be 7.1%, and the ethylenically unsaturated group content will be 6.8%.  When x=30, the molecular weight of the product will be 6254, the C=O content will be 13.4%, and the ethylenically unsaturated group content will be 13.0%.  Thus, a completely converted reaction product will have C=O and ethylenically unsaturated group contents in excess of 3 wt%.

Regarding claim 4, Kumar teaches the polymer structure shown in [0038].  When n>1, one or more carbodiimide groups will be present in the polymer backbone.

Regarding claim 5, the recited “prepared by” is a product-by-process limitation which only results in the claimed structure of ethylenically unsaturated compound having one or more carboxylic acid functional groups, the multi-carbodiimide polymer, and the non-isocyanate polyurea polymer.  Since Kumar teaches the ethylenically unsaturated acrylic acid as R3, the multi-carbodiimide polymer (i.e., polycarbodiimide), and the post-modified polycarbodiimide, the claimed limitation is met.

Regarding claim 6, Kumar teaches acrylic acid and methacrylic acid as the ethylenically unsaturated acid as stated in claim 1 rejection.

Regarding claim 13, Kumar teaches the polycarbodiimide structure in Scheme 2, where R1 and R2 can be alkyl (i.e. aliphatic), cycloalkyl, or aromatic, which will lead to aliphatic, cycloaliphatic, or aromatic polycarbodiimides [0026, 0029].

Regarding claim 14, Kumar’s post-modified polycarbodiimide in Scheme 1 reads on the claimed non-isocyanate polyurea polymer as shown in Formula (I) in the current specification [0040 spec.], with R=R1*, X=R3, as stated in claim 1 rejection.


Allowable Subject Matter
Claims 7-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Dependent claims 7, 9 and 12 are directed to a non-isocyanate polyurea polymer comprising an ethylenically unsaturated compound having one carboxylic acid functional group obtained by esterifying a hydroxyalkyl acrylate with a dibasic carboxylic acid.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Kumar et al (US 20170058074 A1) and Tsutomu et al (JP 2016169318 A).  Kumar teaches a polycarbodiimide modified with acrylic acids.  However, Kumar does not teach that the acrylic acids is obtained by esterifying a hydroxyalkyl acrylate with a dibasic carboxylic acid.
Tsutomu teaches an adhesive composition for a laminate comprising a copolymer (A) formed by polymerizing an α, β-unsaturated double bond group-containing compound (a1) containing one or more hydroxyl groups, an α, β-unsaturated double bond group-containing compound (a2) having no hydroxyl group, and a reactive compound (D) [P2 4th paragraph].  The (a2) compound includes acryloyloxyethyl succinate [P5 1st paragraph], which is synonymous of 4-(2-(acryloyloxy)ethoxy)-4-oxobutanoic acid (AEOA) in the current invention [0096 spec.].  This compound (AEOA) reads on the claimed ethylenically unsaturated compound having an acrylate unit, an ester unit, and one carboxylic acid functional group.  Tsutomu teaches that the reactive compound (D) includes polycarbodiimide [P16 last paragraph].  
Tsutomu and Kumar teach different types of polymers.  Tsutomu teaches that the reactive compound (D) reacts with hydroxyl groups present in the copolymer formed by reaction of the monomers (a1) and (a2).  The monomer (a2) is used as a backbone monomer rather than a modifier, and the polycarbodiimide is used only as a modifier for hydroxyl groups present in the (a1) repeating units.  In contrast, the polycarbodiimide in Kumar is reacted with a free carboxyl group.  Therefore, one of ordinary skill in the art at the time of filing won’t have a motivation to modify Kumar with Tsutomu.

Dependent claims 8 and 10-11 are directed to a non-isocyanate polyurea polymer comprising an ethylenically unsaturated compound having more than one carboxylic acid functional groups obtained by: i) carrying out a ring-opening reaction of a polyglycidyl extender with (meth)acrylic acid, to form a hydroxyl intermediate having an ethylenically unsaturated functional group; and ii) esterifying the resulting hydroxyl intermediate with a dibasic carboxylic acid.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Kumar et al (US 20170058074 A1).  Kumar teaches a polycarbodiimide modified with acrylic acids.  However, Kumar does not teach that the acrylic acids include ethylenically unsaturated compound having more than one carboxylic acid functional groups obtained by: i) carrying out a ring-opening reaction of a polyglycidyl extender with (meth)acrylic acid, to form a hydroxyl intermediate having an ethylenically unsaturated functional group; and ii) esterifying the resulting hydroxyl intermediate with a dibasic carboxylic acid.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                           

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762